Name: 86/617/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the wine sector in the Land of Rhineland-Palatinate pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States
 Date Published: 1986-12-20

 Avis juridique important|31986D061786/617/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the wine sector in the Land of Rhineland-Palatinate pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 361 , 20/12/1986 P. 0038*****COMMISSION DECISION of 10 December 1986 approving an addendum to the programme relating to the wine sector in the Land of Rhineland-Palatinate pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (86/617/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 19 July 1985 the Government of the Federal Republic of Germany forwarded an addendum to the programme approved by Commission Decision 80/191/EEC (3) and to its amendment approved by Commission Decision No 82/908/EEC (4), relating to the wine sector in the Land of Rhineland-Palatinate, and on 26 February 1986 submitted supplementary information; Whereas the abovementioned addendum is intended to allow continued pursuit of the objectives laid down in the programme and the amendment thereto, now expired, in order to improve marketing structures in the wine sector in the Land of Rhineland-Palatinate; Whereas the situation regarding structures for the production of quality wines in the Community does not justifiy investments relating to grape intake or the manufacture of such wines and therefore investments in the wine sector in Rhineland-Palatinate must not concern these two fields; Whereas the addendum contains enough of the details specified in Article 3 of Regulation (EEC) No 355/77 to show that the objectives mentioned in Article 1 of the said Regulation can be attained in the wine sector in the Land of Rhineland-Palatinate; whereas the time laid down for implementing the addendum does not exceed the period specified in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in the Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the wine sector in the Land of Rhineland-Palatinate, notified on 19 July 1985 and supplemented on 26 February 1986 by the Government of the Federal Republic of Germany in accordance with Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 40, 16. 2. 1980, p. 54. (4) OJ No L 381, 13. 12. 1982, p. 13.